Exhibit 10.11

THE LIENS AND SECURITY INTERESTS GRANTED TO THE COLLATERAL AGENT PURSUANT TO
THIS SECOND LIEN PLEDGE AND SECURITY AGREEMENT ARE EXPRESSLY SUBJECT AND
SUBORDINATE TO THE LIENS AND SECURITY INTERESTS GRANTED IN FAVOR OF THE FIRST
LIEN SECURED PARTIES UNDER AND AS DEFINED IN THE INTERCREDITOR AGREEMENT (AS
DEFINED HEREIN), INCLUDING LIENS AND SECURITY INTERESTS GRANTED TO CITIBANK,
N.A., AS COLLATERAL AGENT, PURSUANT TO OR IN CONNECTION WITH THE THIRD AMENDED
AND RESTATED CREDIT AGREEMENT, DATED AS OF AUGUST 30, 2016, AMONG FORESIGHT
ENERGY LLC, THE LENDERS FROM TIME TO TIME PARTY THERETO, CITIBANK, N.A., AS
ADMINISTRATIVE AGENT AND COLLATERAL AGENT, AND THE OTHER PARTIES THERETO, AS
FURTHER AMENDED, RESTATED, AMENDED AND RESTATED, EXTENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME. THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT HEREUNDER IS SUBJECT TO THE LIMITATIONS AND PROVISIONS OF THE
INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT, THE TERMS OF THE COLLATERAL TRUST AGREEMENT REFERRED TO
HEREIN AND THE TERMS OF THIS SECOND LIEN PLEDGE AND SECURITY AGREEMENT, THE
TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN.

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

dated as of August 30, 2016,

by

FORESIGHT ENERGY LLC,

as a Grantor,

and

EACH OF THE OTHER GRANTORS PARTY HERETO,

in favor of

WILMINGTON SAVINGS FUND SOCIETY, FSB,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS; GRANT OF SECURITY

     1   

1.1

 

General Definitions

     1   

1.2

 

Definitions; Interpretation

     9   

SECTION 2. GRANT OF SECURITY

     9   

2.1

 

Grant of Security

     9   

2.2

 

Certain Limited Exclusions

     10   

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE; CONFLICTS

     12   

3.1

 

Security for Obligations

     12   

3.2

 

Continuing Liability Under Collateral

     12   

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

     12   

4.1

 

Delivery Requirements

     12   

4.2

 

Control Requirements

     13   

4.3

 

Intellectual Property Recording Requirements

     14   

4.4

 

Other Actions

     14   

SECTION 5. REPRESENTATIONS AND WARRANTIES

     15   

5.1

 

Grantor Information & Status

     15   

5.2

 

Collateral Identification, Special Collateral

     15   

5.3

 

Ownership of Collateral and Absence of Other Liens

     16   

5.4

 

Status of Security Interest

     16   

5.5

 

Goods & Receivables; Deposit Accounts

     17   

5.6

 

Pledged Equity Interests, Investment Related Property

     17   

5.7

 

Intellectual Property

     18   

 

i



--------------------------------------------------------------------------------

SECTION 6. COVENANTS AND AGREEMENTS

     19   

6.1

 

Grantor Information & Status

     19   

6.2

 

Collateral Identification; Special Collateral

     19   

6.3

 

Ownership of Collateral and Absence of Other Liens

     19   

6.4

 

Status of Security Interest

     20   

6.5

 

Goods & Receivables

     20   

6.6

 

Pledged Equity Interests, Investment Related Property

     21   

6.7

 

Intellectual Property

     22   

6.8

 

Account Collateral

     23   

SECTION 7. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS

     23   

7.1

 

Further Assurances

     23   

7.2

 

Additional Grantors

     25   

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

     25   

8.1

 

Power of Attorney

     25   

8.2

 

No Duty on the Part of Collateral Agent or Secured Parties

     26   

SECTION 9. REMEDIES

     26   

9.1

 

Generally

     26   

9.2

 

Application of Proceeds

     28   

9.3

 

Sales on Credit

     28   

9.4

 

Investment Related Property

     28   

9.5

 

Grant of Intellectual Property License

     28   

9.6

 

Cash Proceeds; Deposit Accounts

     29   

SECTION 10. COLLATERAL AGENT

     29   

SECTION 11. CONTINUING SECURITY INTEREST

     29   

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

     30   

SECTION 13. REINSTATEMENT

     30   

SECTION 14. MISCELLANEOUS

     30   

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 5.1

   -    General Information

Schedule 5.2

   -    Collateral Identification

Schedule 5.4

   -    Financing Statements

Schedule 5.5

   -    Government Receivables; Location of Equipment and Inventory

Schedule 6.9

   -    As-Extracted Collateral

EXHIBITS

 

Form of

     

Exhibit A

   -   

Pledge Supplement

Exhibit B

   -   

Uncertificated Securities Account Control Agreement

Exhibit C

   -   

Deposit Account Control Agreement

Exhibit D

   -   

Securities Account Control Agreement

Exhibit E

   -   

Intellectual Property Security Agreement

Exhibit F

   -   

IP Security Agreement Supplement

 

iii



--------------------------------------------------------------------------------

This SECOND LIEN PLEDGE AND SECURITY AGREEMENT, dated as of August 30, 2016
(this “Agreement”), by Foresight Energy LLC (the “Company”), Foresight Energy
Finance Corporation (the “Co-Issuer” and, together with the Company, the
“Issuers”), each of the subsidiaries of the Company (other than the Co-Issuer)
party hereto from time to time, whether as an original signatory hereto or as an
Additional Grantor (as herein defined) (together with the Issuers, the
“Grantors”), in favor of Wilmington Savings Fund Society, FSB, as collateral
agent for the Secured Parties (as herein defined) (in such capacity, together
with its successors and permitted assigns, the “Collateral Agent”. Capitalized
terms used herein have the meanings set forth for such term in Section 1.

RECITALS:

WHEREAS, reference is made to (i) that certain Indenture, dated as of the date
hereof (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Second Lien Notes Indenture”), by and among the Issuers, the
guarantors party thereto from time to time and Wilmington Savings Fund Society,
FSB, as trustee (in such capacity, together with its successors and permitted
assigns, the “Second Lien Notes Trustee”), relating to the Issuers’ Senior
Secured Second Lien PIK Notes due 2021 (as they may be amended, restated,
supplemented or otherwise modified from time to time, the “Second Lien Notes”)
and (ii) that certain Indenture, dated as of the date hereof (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Exchangeable PIK Notes Indenture”), by and among the Issuers, the guarantors
party thereto from time to time and Wilmington Trust, N.A., as trustee (in such
capacity, together with its successors and permitted assigns, the “Exchangeable
PIK Notes Trustee”), relating to the Issuers’ Senior Secured Second Lien
Exchangeable PIK Notes due 2017 (as they may be amended, restated, supplemented
or otherwise modified from time to time, the “Exchangeable PIK Notes”);

WHEREAS, the Second Lien Notes Trustee, on behalf of itself and the holders of
the Second Lien Notes, and the Exchangeable PIK Notes Trustee, on behalf of
itself and the holders of the Exchangeable PIK Notes, have entered into that
certain Collateral Trust and Intercreditor Agreement, dated as of the date
hereof (as it may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Collateral Trust Agreement”), with the
Collateral Agent, pursuant to which the Second Lien Notes Trustee, at the
direction of the holders of the Second Lien Notes, and the Exchangeable PIK
Notes Trustee, at the direction of the holders of the Exchangeable PIK Notes,
among other things, have appointed and authorized Wilmington Savings Fund
Society, FSB to act as Collateral Agent under and pursuant to this Agreement;

WHEREAS, the Grantors may from time to time after the date hereof issue or enter
into Additional Second Lien Obligations to the extent permitted under the Second
Lien Debt Documents; and

WHEREAS, in consideration of the accommodations of the Secured Parties under the
Second Lien Debt Documents, each Grantor has agreed to secure such Grantor’s
obligations under the Second Lien Debt Documents as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Additional Grantors” has the meaning specified in Section 7.2.



--------------------------------------------------------------------------------

“Additional Second Lien Debt Document” means any indenture, note, promissory
note, instrument or other agreement (including any guaranty agreements) entered
into by the Grantors after the date of this Agreement pursuant to which any
Grantor will issue or incur Indebtedness (a) to the extent expressly permitted
by the Second Lien Debt Documents then in effect, (b) the underlying obligations
of which have been designated as “Additional Second Lien Obligations” by the
Grantors and (c) which indenture note, promissory note, instrument, guaranty or
other agreement has been designated as an “Additional Second Lien Debt Document”
by the Grantors pursuant to the Collateral Trust Agreement and the Additional
Second Lien Secured Parties in respect thereof have, or an Additional Second
Lien Representative on their behalf has, become bound by the terms of the
Collateral Trust Agreement.

“Additional Second Lien Obligations” means any Obligations of the Grantors
arising under any Additional Second Lien Debt Document that are (a) designated
as additional secured Indebtedness of the Grantors intended to be secured by a
second-priority lien on the Collateral, (b) subject to the Collateral Trust
Agreement and (c) permitted under the Second Lien Debt Documents then in effect.

“Additional Second Lien Representative” means, with respect to any Additional
Second Lien Obligations, the trustee, administrative agent or other similar
agent appointed under the Additional Second Lien Debt Document relating to such
Additional Second Lien Obligations that is named therein as the representative
or agent of the beneficiaries or holders of such Additional Second Lien
Obligations and authorized to enter into any Second Lien Debt Documents on their
behalf.

“Additional Second Lien Secured Parties” means all Persons owed any Additional
Second Lien Obligations from time to time (other than any Grantor or any
Affiliate thereof), which Persons shall have agreed to be bound by the terms of
the Collateral Trust Agreement and acceded thereto (either by directly becoming
a party thereto or by appointing an Additional Second Lien Representative to act
on behalf of such Person, which Additional Second Lien Representative shall have
become a party thereto).

“After-Acquired Intellectual Property” has the meaning specified in Section
6.7(f).

“Agreement” has the meaning specified in the preamble.

“Cash Proceeds” has the meaning specified in Section 9.6.

“Co-Issuer” has the meaning specified in the preamble.

“Collateral” has the meaning specified in Section 2.1.

“Collateral Account” means any account established by the Collateral Agent to
hold Collateral.

“Collateral Agent” has the meaning specified in the preamble.

“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, supplier lists, blueprints, technical specifications, manuals,
computer software and related documentation, computer printouts, tapes, disks
and other electronic storage media and related data processing software and
similar items that at any time evidence or contain information relating to any
of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.

 

2



--------------------------------------------------------------------------------

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Collateral Trust Agreement” has the meaning specified in the recitals.

“Company” has the meaning specified in the recitals.

“Control” means: (a) with respect to any Deposit Accounts, control within the
meaning of Section 9-104 of the UCC, (b) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC,

(c) with respect to any Uncertificated Securities, control within the meaning of
Section 8-106(c) of the UCC, (d) with respect to any Certificated Security,
control within the meaning of Section 8-106(a) or (b) of the UCC, (e) with
respect to any Electronic Chattel Paper, control within the meaning of Section
9- 105 of the UCC, (f) with respect to Letter of Credit Rights, control within
the meaning of Section 9-107 of the UCC and (g) with respect to any
“transferable record”(as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction), control within the meaning of Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in the jurisdiction
relevant to such transferable record.

“Copyright Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Copyright or otherwise providing for a covenant not to sue with respect to any
Copyright (whether such Grantor is licensee or licensor thereunder) including,
without limitation, each agreement required to be listed in Schedule 5.2(6)
under the heading “Copyright Licenses” (as such schedule may be amended or
supplemented from time to time) and any After-Acquired Intellectual Property
consisting of Copyright Licenses.

“Copyrights” means all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and all
rights in and to databases, and all Mask Works (as defined under 17 U.S.C. 901
of the U.S. Copyright Act), whether registered or unregistered and whether or
not the underlying works of authorship have been published, moral rights,
reversionary interests, termination rights, and, with respect to any and all of
the foregoing: (a) all registrations and applications therefor including,
without limitation, the registrations and applications required to be listed in
Schedule 5.2(6) under the heading “Copyrights” (as such schedule may be amended
or supplemented from time to time), (b) all extensions and renewals thereof, (c)
the rights to sue or otherwise recover for past, present and future
infringements thereof, and (d) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, (e)
all other rights of any kind accruing thereunder or pertaining thereto
throughout the world and (f) any After-Acquired Intellectual Property consisting
of Copyrights.

“Default” means any event specified as a “Default” (or similar term) under any
Second Lien Debt Document.

“Deposit Account Control Agreement” has the meaning specified in Section 4.2.

“Discharge of First Lien Obligations” has the meaning specified in the
Intercreditor Agreement.

 

3



--------------------------------------------------------------------------------

“Event of Default” means any event specified as an “Event of Default” (or
similar term) under any Second Lien Debt Document.

“Exchangeable PIK Notes” has the meaning specified in the recitals.

“Exchangeable PIK Notes Indenture” has the meaning specified in the recitals.

“Exchangeable PIK Notes Obligations” means all “Obligations” (as defined in the
Exchangeable PIK Notes Indenture) under or in respect of the Exchangeable PIK
Notes Indenture, the Exchangeable PIK Notes or any agreement, guarantee,
instrument, note or other document relating thereto.

“Excluded Accounts” has the meaning specified in Section 4.2.

“First Lien Collateral” has the meaning specified in the Intercreditor
Agreement.

“First Lien Collateral Agent” has the meaning specified in the Intercreditor
Agreement.

“Grantors” has the meaning specified in the preamble.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to any Grantor; (b) any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to a material
portion of their respective assets; (c) any liquidation, dissolution,
reorganization or winding up of any Grantor whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy; or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Grantor.

“Insurance” means (a) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (b) any key man life insurance policies.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under the
United States or foreign laws or otherwise, including, without limitation, the
Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks, the Trademark Licenses, the Trade Secrets, and the Trade Secret
Licenses, and the right to sue or otherwise recover for past, present and future
infringement, misappropriation, dilution or other impairment or violation
thereof, including the right to receive all Proceeds therefrom, including,
without limitation, license fees, royalties, income, payments, claims, damages
and proceeds of suit, now or hereafter due and/or payable with respect thereto,
and includes any After-Acquired Intellectual Property.

“Intellectual Property Licenses” means, collectively, the Copyright Licenses,
Patent Licenses, Trademark Licenses and Trade Secret Licenses.

“Intellectual Property Security Agreement” has the meaning specified in Section
4.3.

“Intercreditor Agreement” has the meaning specified in the Second  Lien Notes
Indenture.

 

4



--------------------------------------------------------------------------------

“Investment Accounts” means the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

“Investment Related Property” means: (a) all “investment property” (as such term
is defined in Article 9 of the UCC) and (b) all of the following (regardless of
whether classified as investment property under the UCC): all Pledged Equity
Interests, Pledged Debt, all Investment Accounts and certificates of deposit,
and shall include, for the avoidance of doubt, all dividends, interest,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the then-existing Investment Related Property.

“IP Security Agreement Supplement” has the meaning specified in Section 6.7(f).

“Issuers” has the meaning specified in the preamble.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
property, condition (financial or otherwise) or results of operations of the
Grantors, taken as a whole, (b) the ability of the Grantors to perform their
respective obligations under the Second Lien Debt Documents or (c) the validity
or enforceability as to any Grantor party thereto of this Agreement or any of
the other Second Lien Debt Documents or the rights or remedies of the Secured
Parties hereunder or thereunder.

“Material Intellectual Property” means any Intellectual Property included in the
Collateral which is material to the business of any Grantor.

“Obligations” means, with respect to any Debt, all obligations (whether in
existence on the date of incurrence or arising afterwards, absolute or
contingent, direct or indirect) for or in respect of principal (when due, upon
acceleration, upon redemption, upon mandatory repayment or repurchase pursuant
to a mandatory offer to purchase, or otherwise), premiums, interest, penalties,
fees, indemnification, reimbursement, expenses, damages and other amounts
payable and liabilities with respect to such Debt, including all interest
accrued or accruing after the commencement of any bankruptcy, insolvency or
reorganization or similar case or proceeding at the contract rate (including,
without limitation, any contract rate applicable upon default) specified in the
relevant documentation, whether or not the claim for such interest is allowed as
a claim in such case or proceeding.

“Patent Licenses” means all agreements, licenses and covenants (whether or not
in writing) providing for the granting of any right in or to any Patent or
otherwise providing for a covenant not to sue with respect to any Patent
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement required to be listed in Schedule 5.2(6) under the
heading “Patent Licenses” (as such schedule may be amended or supplemented from
time to time) and any such Patent Licenses constituting After-Acquired
Intellectual Property.

“Patents” means all United States and foreign patents and certificates of
invention, inventions or similar industrial property rights, and applications
for any of the foregoing, including, but not limited to: (a) each patent and
patent application required to be listed in Schedule 5.2(6) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(b) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (c) all improvements thereto, (d) all
rights to sue or otherwise recover for past, present and future infringements
thereof, (e) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto, (f) all other rights
of any kind accruing thereunder or pertaining thereto throughout the world and
(g) any such Patents constituting After-Acquired Intellectual Property.

 

5



--------------------------------------------------------------------------------

“Pledge Supplement” means any supplement to this Agreement in substantially the
form of Exhibit A.

“Pledged Debt” means all Indebtedness for borrowed money owed to such Grantor,
whether or not evidenced by any Instrument, including, without limitation, all
Indebtedness described on Schedule 5.2(2) under the heading “Pledged Debt” (as
such schedule may be amended or supplemented from time to time), issued by the
obligors named therein, the instruments, if any, evidencing such any of the
foregoing, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the foregoing.

“Pledged Equity Interests” means all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust.

“Pledged LLC Interests” means all interests in any limited liability company and
each series
thereof including, without limitation, all limited liability company interests listed on Schedule
5.2(1) under the heading “Pledged LLC Interests” (as such schedule may be
amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

“Pledged Partnership Interests” means all interests in any general partnership,
limited partnership, limited liability partnership or other partnership
including, without limitation, all partnership interests listed on Schedule
5.2(1) under the heading “Pledged Partnership Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such partnership interests and any interest of such Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

“Pledged Stock” means all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
5.2(1) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.

“Receivables” means all rights to payment, whether or not earned by performance,
for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including, without
limitation all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument, General Intangible or Investment Related Property, together
with all of Grantor’s rights, if any, in any Goods or other property giving rise
to such right to payment and all Collateral Support and Supporting Obligations
related thereto and all Receivable Records.

 

6



--------------------------------------------------------------------------------

“Receivables Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (b) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(c) all evidences of the filing of financing statements and the registration of
other instruments in connection therewith, and amendments, supplements or other
modifications thereto, notices to other creditors, secured parties or agents
thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (d) all credit information, reports and memoranda relating thereto and
(e) all other written or non-written forms of information related in any way to
the foregoing or any Receivable.

“Second Lien Debt Documents” means, collectively, the Second Lien Security
Documents, the Second Lien Notes Indenture, the Exchangeable PIK Notes
Indenture, each Additional Second Lien Debt Document, and each other document
entered into in connection with any of the foregoing or relating to any Second
Lien Obligations, as the context may require.

“Second Lien Notes” has the meaning specified in the recitals.

“Second Lien Notes Indenture” has the meaning specified in the recitals.

“Second Lien Notes Obligations” means all “Obligations” (as defined in the
Second Lien Notes Indenture) under or in respect of the Second Lien Notes
Indenture, the Second Lien Notes or any agreement, guarantee, instrument, note
or other document relating thereto.

“Second Lien Obligations” means, collectively, the Exchangeable PIK Notes
Obligations, the Second Lien Notes Obligations and the Additional Second Lien
Debt Obligations.

“Second Lien Security Documents” means, collectively, this Agreement, and the
other security agreements, pledge agreements, mortgages, deeds of trust, deeds
to secure debt, collateral assignments, control agreements, intercreditor
agreements (including, without limitation, the Collateral Trust Agreement, the
Intercreditor Agreement and the Securitization Intercreditor Agreement) and
related agreements and financing statements under the Uniform Commercial Code of
the relevant states, as amended, supplemented, restated, renewed, refunded,
replaced, restructured, repaid, refinanced or otherwise modified from time to
time pursuant to which Liens on the Collateral are granted in favor of the
Collateral Agent for the benefit of the Secured Parties for purposes of securing
any Second Lien Obligation or under which rights or remedies with respect to any
such Liens are governed.

“Secured Obligations” has the meaning specified in Section 3.1.

“Secured Parties” means (a) the Second Lien Notes Trustee, the Exchangeable PIK
Notes Trustee, the Collateral Agent, each holder of Second Lien Notes, each
holder of Exchangeable PIK Notes and any Additional Second Lien Secured Party
and (b) the successors and permitted assigns of each of the foregoing.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

7



--------------------------------------------------------------------------------

“Securities Account Control Agreement” has the meaning specified in Section 4.2.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securitization Intercreditor Agreement” means the Intercreditor Agreement
(Securitization), dated as of August 30, 2010, among Citibank, N.A., as
administrative agent and collateral agent under the First Lien Credit Agreement
(as defined in the Intercreditor Agreement), the Collateral Agent, the Company,
Foresight Receivables LLC, PNC Bank, National Association, as administrative
agent under that certain First Amended and Restated Receivables Financing
Agreement, dated as of August 30, 2016, as such Intercreditor Agreement
(Securitization) may be amended, restated, supplemented, otherwise modified,
refinanced or replaced in connection with a transaction that is permitted under
the Second Lien Notes Indenture and Exchangeable PIK Notes Indenture.

“Trademark Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Trademark or otherwise providing for a covenant not to sue or permitting
co-existence with respect to any Trademark (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement required to
be listed in Schedule 5.2(6) under the heading “Trademark Licenses” (as such
schedule may be amended or supplemented from time to time) and any Trademark
Licenses constituting After-Acquired Intellectual Property.

“Trademarks” means all United States, and foreign trademarks, trade names, trade
dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (a) all registrations and applications for any of the
foregoing including, but not limited to, the registrations and applications
required to be listed in Schedule 5.2(6) under the heading “Trademarks”(as such
schedule may be amended or supplemented from time to time) and any Trademarks
constituting After-Acquired Intellectual Property, (b) all extensions or
renewals of any of the foregoing, (c) all of the goodwill of the business
connected with the use of and symbolized by the foregoing, (d) the right to sue
for past, present and future infringement or dilution of any of the foregoing or
for any injury to goodwill of the foregoing, (e) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages, and proceeds of suit, and (f) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world.

“Trade Secret Licenses” means any and all agreements (whether or not in writing)
providing for the granting of any right in or to Trade Secrets (whether such
Grantor is licensee or licensor thereunder) including, without limitation, each
agreement required to be listed in Schedule 5.2(6) under the heading “Trade
Secret Licenses” (as such schedule may be amended or supplemented from time to
time) and any Trade Secret Licenses constituting After-Acquired Intellectual
Property.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (a) the right to sue or otherwise recover for
past, present and future misappropriation or other violation thereof, (b) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; (c) all other rights of any
kind accruing thereunder or pertaining thereto throughout the world; and (d) any
Trade Secrets constituting After-Acquired Intellectual Property.

 

8



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” means the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions hereof relating
to such perfection, priority or remedies.

“United States” means the United States of America.

1.2 Definitions; Interpretation.

(a) In this Agreement, each of the following capitalized terms has the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
has the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Consignee,
Consignment, Consignor, Commercial Tort Claims, Commodity Account, Commodity
Contract, Deposit Account, Document, Entitlement Order, Equipment, Electronic
Chattel Paper, Farm Products, Fixtures, General Intangibles, Goods, Health Care
Insurance Receivables, Instrument, Inventory, investment property, Letter of
Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds, Record,
Securities Account, Securities Intermediary, Security Certificate, Security
Entitlement, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security.

(b) Each other capitalized term used herein (including the preamble and recitals
hereto) and not otherwise defined herein has the meaning ascribed thereto in the
Second Lien Notes Indenture. The incorporation by reference of terms defined in
the Second Lien Notes Indenture shall survive any termination of the Second Lien
Notes Indenture until this Agreement is terminated as provided in Section 11
hereof. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. Unless the context requires otherwise, any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement or other document as from time to time amended,
supplemented or otherwise modified (subject to restrictions on such amendments,
supplements or modifications set forth in the Second Lien Debt Documents). If
any conflict or inconsistency exists between this Agreement and the Collateral
Trust Agreement, the Collateral Trust Agreement shall govern. All references
herein to provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Collateral
Agent a security interest in and continuing lien on all of such Grantor’s right,
title and interest in, to and under all

 

9



--------------------------------------------------------------------------------

personal property of such Grantor, including, but not limited to the following,
in each case whether now owned or existing or hereafter acquired, created or
arising and wherever located (all of which being hereinafter collectively
referred to as the “Collateral”):

(a) Accounts;

(b) As-Extracted Collateral;

(c) Chattel Paper;

(d) Documents;

(e) General Intangibles (including, for the avoidance of doubt, each Payment
Intangible);

(f) Goods (including, without limitation, Equipment and Inventory (which, for
the avoidance of doubt, shall include coal));

(g) Instruments;

(h) Insurance;

(i) Intellectual Property;

(j) Investment Related Property (including, without limitation, Deposit
Accounts);

(k) Letter of Credit Rights;

(l) Money;

(m) Receivables and Receivables Records;

(n) Commercial Tort Claims now or hereafter described on Schedule 5.2(8);

(o) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(p) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. (a) Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to (i) any fixture, As-Extracted
Collateral, lease, license, contract or agreement to which any Grantor is a
party and any of its rights or interest thereunder or any assets the pledge of
which would be prohibited thereunder, if and to the extent that a security
interest is prohibited (or is not permitted without the consent of a third
party) by (A) any law, rule or regulation applicable to such Grantor, or (B) a
term, provision or clause of any such lease, license, contract, property right
or agreement to which any Grantor is a party (unless such law, rule, regulation,
term, provision or condition or requirement of consent would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code of the United States) or

 

10



--------------------------------------------------------------------------------

principles of equity) or (C) assets or Equity Interests of any non-wholly owned
subsidiary to the extent, but solely to the extent, that the organization
documents of such Subsidiary prohibit the pledge of such assets or stock
hereunder (but only so long as such prohibition was not created in contemplation
of the Collateral requirements under this Agreement); provided, however, that
the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, shall attach immediately to any
portion of such fixture, As-Extracted Collateral, lease, license, contract,
agreement or asset not subject to the prohibitions specified in (A), (B) or (C)
above; and provided, further, that no such excluded Collateral shall be excluded
hereunder if such Grantor shall have used, at the request of the Collateral
Agent (and if so requested by the Collateral Agent, such Grantor shall use)
commercially reasonable efforts to obtain and has actually obtained any consents
or use commercially reasonable efforts to take (or cause to be taken) all
actions (including any amendments to any relevant organization documents)
necessary or desirable to remedy any such prohibition or restriction to the
pledge hereunder and the creation of the Lien of the Collateral Agent on such
excluded Collateral for the ratable benefit of the Secured Parties that actually
resulted in the remedy of any such prohibition or restriction; and provided,
further, that the exclusions referred to in clause (i) of this Section 2.2(a)
shall not include any Proceeds of any such lease, license, contract or
agreement; (ii) any of the outstanding capital stock of a Foreign Subsidiary in
excess of 66.6% of the voting power of all classes of capital stock of such
Foreign Subsidiary entitled to vote; (iii) any intent-to-use application for
trademark or service mark registration filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. §1051, prior to the filing under Section 1(c) or Section
1(d) of the Lanham Act of a “Statement of Use” or an “Amendment to Allege Use”
with respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein prior to such
filing would impair the validity or enforceability of any registration that
issues from such intent-to-use trademark or service mark application under
applicable federal law; (iv) assets and proceeds thereof owned by any Grantor on
the date hereof or hereafter acquired that is subject to a Lien securing
a purchase money obligation or Capital Lease Obligation permitted to be incurred
pursuant to the provisions of the Credit Agreement if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
money obligation or Capital Lease Obligation validly prohibits the creation of
any other Lien in such assets and proceeds; and (v) any Collateral subject to
certificates of title (including motor vehicles).

(b) Notwithstanding the foregoing, the creation (other than by this Agreement)
or perfection of pledges of or security interests in, or the obtaining of title
insurance with respect to, particular assets shall not be required if, and for
so long as, in the reasonable judgment of the Collateral Agent, the cost of
creating or perfecting such pledges or security interests in such assets or
obtaining title insurance in respect of such assets shall be excessive in view
of the benefits to be obtained by the Secured Parties therefrom.

(c) The Capital Stock or securities of a Subsidiary that are owned by any
Grantor will constitute Collateral only to the extent that such Capital Stock or
securities can secure the Second Lien Obligations without Rule 3-10 or Rule 3-16
of Regulation S-X under the Securities Act (or any other law, rule or
regulation) requiring separate financial statements of such Subsidiary to be
filed with the SEC (or any other governmental agency). In the event that Rule
3-10 or Rule 3-16 of Regulation S-X under the Securities Act requires or is
amended, modified or interpreted by the SEC to require (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would require) the filing with the SEC (or any other governmental agency)
of separate financial statements of any Subsidiary due to the fact that such
Subsidiary’s Capital Stock or securities secure the Second Lien Obligations or
any guarantee provided by a Subsidiary, then the Capital Stock and/or securities
of such Subsidiary shall automatically be deemed not to be part of the
Collateral (but only to the extent necessary to not be subject to such
requirement). In such event, this Agreement may be amended or modified, without
the consent of any Secured Party, to the extent necessary to release the
security interests on the shares of Capital Stock and securities that are so
deemed to no longer constitute part of the Collateral.

 

11



--------------------------------------------------------------------------------

(d) In the event that Rule 3-10 or Rule 3-16 of Regulation S-X under the
Securities Act is amended, modified or interpreted by the SEC to permit (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would permit) such Subsidiary’s Capital Stock or securities to
secure the Obligations in excess of the amount then pledged without the filing
with the SEC (or any other governmental agency) of separate financial statements
of such Subsidiary, then the Capital Stock and/or securities of such Subsidiary
shall automatically be deemed to be a part of the Collateral (but only to the
extent that will not result in such subsidiary being subject to any such
financial statement requirement). In such event, this Agreement may be amended
or modified, without the consent of any Secured Party, to the extent necessary
to subject to the Liens under this Agreement such additional Capital Stock and
securities, on the terms contemplated herein.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE; CONFLICTS.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code of the United States, 11 U.S.C. §362(a) (and any successor
provision thereof)), of all Second Lien Obligations with respect to every
Grantor now or hereafter existing under the Second Lien Debt Documents, and, in
each case, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such obligations, the “Secured Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof as if this Agreement had not been executed and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, and (iii) the exercise by the Collateral Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

(a) With respect to any Certificated Securities included in the Collateral, each
Grantor shall deliver to the Collateral Agent (or, prior to the Discharge of
First Lien Obligations, the First Lien Collateral Agent) the Security
Certificates evidencing such Certificated Securities duly indorsed by

 

12



--------------------------------------------------------------------------------

an effective indorsement (within the meaning of Section 8-107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral Agent
(or, prior to the Discharge of First Lien Obligations, the First Lien Collateral
Agent) or in blank. In addition, each Grantor shall cause any certificates
evidencing any Pledged Equity Interests, including, without limitation, any
Pledged Partnership Interests or Pledged LLC Interests, to be similarly
delivered to the Collateral Agent (or, prior to the Discharge of First Lien
Obligations, the First Lien Collateral Agent), regardless of whether such
Pledged Equity Interests constitute Certificated Securities.

(b) With respect to any Instruments, Pledged Debt or Tangible Chattel Paper
included in the Collateral with a value in excess of (i) $500,000 individually
and (ii) $5,000,000 in the aggregate, each Grantor shall deliver to the
Collateral Agent (or, prior to the Discharge of First Lien Obligations, the
First Lien Collateral Agent) all such Instruments, Pledged Debt or Tangible
Chattel Paper duly indorsed in blank together with any note transfer powers, as
applicable, indorsed in blank.

4.2 Control Requirements.

(a) With respect to (A) all Deposit Accounts, Securities Accounts, Security
Entitlements and Commodity Accounts (including Commodity Contracts maintained
therein), in each case, constituting First Lien Collateral that is subject to
Control of the First Lien Collateral Agent on the Closing Date, each Grantor
shall use commercially reasonable efforts to ensure that within forty-five (45)
days after the Closing Date such Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts are subject to the
Control of the Collateral Agent in accordance with this Section 4.2(a) (and, to
the extent that the Collateral Agent does not have Control over any such
Collateral by such date, each Grantor shall continue to use commercially
reasonable efforts to cause such Collateral to become subject to the Control of
the Collateral Agent as soon as practicable thereafter) and (B) all Deposit
Accounts, Securities Accounts, Security Entitlements and Commodity Accounts
(including Commodity Contracts maintained therein), in each case, having a value
in excess of $1,000,000 individually or $2,000,000 in the aggregate which become
Collateral hereunder after the Closing Date, each Grantor shall ensure that the
Collateral Agent has Control thereof not later than forty-five (45) days after
such Deposit Account, Securities Account, Securities Entitlement, Commodity
Account or Commodity Contract became Collateral hereunder (and, to the extent
that the Collateral Agent does not have Control over any such Collateral by such
date, each Grantor shall continue to use commercially reasonable efforts to
cause such Collateral to become subject to the Control of the Collateral Agent
as soon as practicable thereafter); provided, however, that, in the case of
clause (B), such Control requirements shall not apply to (i) any such Deposit
Accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of a Grantor’s salaried
employees, (ii) any trust or fiduciary account that is specifically designated
as such or (iii) any such account, Security Entitlement or Commodity Account
having a value at all times after the Closing Date not in excess of $1,000,000
individually or $2,000,000 in the aggregate (such accounts, “Excluded
Accounts”). With respect to any Securities Accounts or Securities Entitlements
other than an Excluded Account, such Control shall be accomplished by the
Grantors by causing the Securities Intermediary maintaining such Securities
Account or Security Entitlement to enter into an agreement substantially in the
form of Exhibit D hereto (or such other agreement in form and substance
reasonably satisfactory to the Collateral Agent, a “Securities Account Control
Agreement”) with the Collateral Agent pursuant to which the Securities
Intermediary shall agree to comply with the Collateral Agent’s Entitlement
Orders without further consent by such Grantor (but subject to the exclusive
right of the First Lien Collateral Agent to give Entitlement Orders prior to the
Discharge of First Lien Obligations). With respect to any Deposit Account other
than an Excluded Account, such Control shall be accomplished by the Grantors by
causing the depositary institution maintaining such account to enter into an
agreement substantially in the form of Exhibit C hereto (or such other agreement
in form and substance reasonably satisfactory to the

 

13



--------------------------------------------------------------------------------

Collateral Agent, a “Deposit Account Control Agreement”) with the Collateral
Agent pursuant to which the depositary institution shall agree to comply with
the Collateral Agent’s instructions with respect to the disposition of funds in
the Deposit Account without further consent by such Grantor (but subject to the
exclusive right of the First Lien Collateral Agent to give such instructions
prior to the Discharge of First Lien Obligations). With respect to any Commodity
Accounts or Commodity Contracts other than an Excluded Account, each Grantor
shall cause the Collateral Agent to have Control thereof in a manner reasonably
acceptable to the Collateral Agent.

(b) With respect to any Uncertificated Security included in the Collateral
(other than any Uncertificated Securities credited to a Securities Account),
each Grantor shall cause the issuer of such Uncertificated Security to either
(i) register the Collateral Agent (or, prior to the Discharge of First Lien
Obligations, the First Lien Collateral Agent) as the registered owner thereof on
the books and records of the issuer or (ii) execute an agreement substantially
in the form of Exhibit B hereto (or such other agreement in form and substance
reasonably satisfactory to the Collateral Agent), pursuant to which such issuer
agrees to comply with the Collateral Agent’s (or, prior to the Discharge of
First Lien Obligations, the First Lien Collateral Agent’s) instructions with
respect to such Uncertificated Security without further consent by such Grantor.

(c) With respect to any Letter of Credit Rights having a value in excess of
$1,000,000 individually or $3,000,000 in the aggregate included in the
Collateral (other than any Letter of Credit Rights constituting a Supporting
Obligation for any Collateral in which the Collateral Agent (or, prior to the
Discharge of First Lien Obligations, the First Lien Collateral Agent) has a
valid and perfected security interest), Grantor shall use its commercially
reasonable efforts to ensure that Collateral Agent (or, prior to the Discharge
of First Lien Obligations, the First Lien Collateral Agent) has Control thereof
by obtaining the written consent of each issuer of each related letter of credit
to the assignment of the proceeds of such letter of credit to the Collateral
Agent (or, prior to the Discharge of First Lien Obligations, the First Lien
Collateral Agent).

4.3 Intellectual Property Recording Requirements. In the case of any Collateral
(whether now owned or hereafter acquired or created by any Grantor) consisting
of U.S. patents and patent applications, registered U.S. Trademarks and
Trademark applications or registered U.S. Copyrights and Copyright Licenses in
respect of registered U.S. Copyrights for which any Grantor is the exclusive
licensee, such Grantor shall execute and deliver to the Collateral Agent an
Intellectual Property Security Agreement in substantially the form of Exhibit E
hereto (or a supplement thereto) (the “Intellectual Property Security
Agreement”) covering all such patents and patent applications and/or Trademarks
and trademark applications in appropriate form for recordation with the U.S.
Patent and Trademark Office, or Copyrights and Copyright Licenses is in
appropriate form for recordation with the U.S. Copyright Office.

4.4 Other Actions. Each Grantor consents to the grant by each other Grantor of a
Lien in all Investment Related Property to the Collateral Agent and, without
limiting the generality of the foregoing, consents to the transfer of any
Pledged Partnership Interest and any Pledged LLC Interest to the Collateral
Agent or its designee (or, prior to the Discharge of First Lien Obligations, to
the First Lien Collateral Agent or its designee) following an Event of Default
and to the substitution of the Collateral Agent or its designee (or, prior to
the Discharge of First Lien Obligations, to the First Lien Collateral Agent or
its designee) as a partner in any partnership or as a member in any limited
liability company with all the rights and powers related thereto.

 

14



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the parties acknowledge and
agree that, (a) prior to the Discharge of First Lien Obligations, (i) when any
Collateral is delivered to the First Lien Collateral Agent, as required under
the First Lien Collateral Documents (as defined in the Intercreditor Agreement),
the First Lien Collateral Agent will hold such Collateral on behalf of the First
Lien Secured Parties (as defined in the Intercreditor Agreement) to perfect the
security interests granted under the First Lien Collateral Documents and as
bailee or agent for the Collateral Agent solely for the purpose of perfecting
the security interests granted under this Agreement and the other Second Lien
Collateral Documents (as defined in the Intercreditor Agreement) on the terms
set forth in the Intercreditor Agreement and (ii) delivery of such Collateral to
the First Lien Collateral Agent shall be deemed to be delivery of such
Collateral to the Second Lien Collateral Agent under the terms of the Second
Lien Collateral Documents and (b) upon the Discharge of First Lien Obligations,
the Grantors acknowledge and agree that when such Collateral is transferred to
the Collateral Agent, it shall be construed as continuous possession of such
Collateral by the Collateral Agent for purposes of perfection of its security
interest.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants, on the Closing Date, that:

5.1 Grantor Information & Status.

(a) Schedule 5.1(A) & (B) sets forth, on and as of the Closing Date, under the
appropriate headings: (1) the full legal name of such Grantor, (2) the type of
organization of such Grantor, (3) the jurisdiction of organization of such
Grantor, (4) its organizational identification number, if any, and (6) the
jurisdiction and complete address where the chief executive office or its sole
place of business (or the principal residence if such Grantor is a natural
person) is located;

(b) except as provided on Schedule 5.1, it has not changed its legal name or its
corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise), in each case, within the past five (5) years and
it has not changed its jurisdiction of organization in the past four (4) months;
and

(c) no Grantor is a “transmitting utility” (as defined in Section 9-102(a)(80)
of the UCC).

5.2 Collateral Identification, Special Collateral.

(a) Schedule 5.2 sets forth, on and as of the Closing Date, under the
appropriate headings all of such Grantor’s: (1) Pledged Equity Interests, (2)
Pledged Debt, (3) Securities Accounts other than any Securities Accounts holding
assets with a market value of less than $500,000 individually or $2,000,000 in
the aggregate, (4) Deposit Accounts other than any Deposit Accounts holding
assets with a market value of less than $500,000 individually and $2,000,000 in
the aggregate, (5) Commodity Contracts having a value in excess of $500,000
individually and $2,000,000 in the aggregate and Commodity Accounts having a
value in excess of $500,000 individually and $2,000,000 in the aggregate, (6)
United States registrations of Patents, Trademarks, and Copyrights owned by each
Grantor, (7) exclusive Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses, (8) Commercial Tort Claims having a value in
excess of $1,000,000, (9) Letter of Credit Right for letters of credit the value
of which exceed $1,000,000 individually and $3,000,000 in the aggregate, (10)
the name and address of any warehouseman, bailee or other third party other than
with any third party in connection with preparation for shipment of for
rehabilitation or refurbishment in possession of any Inventory, Equipment and
other tangible personal property having value in excess of $1,000,000
individually and $3,000,000 in the aggregate;

 

15



--------------------------------------------------------------------------------

(b) as of the Closing Date, no material portion of the Collateral constitutes,
or is the Proceeds of, (1) Farm Products, (2) Manufactured Homes, (3) Health
Care Insurance Receivables, (4) timber to be cut, or (5) aircraft, aircraft
engines, ships or railroad rolling stock and no material portion of the
Collateral consists of motor vehicles or other Goods subject to a certificate of
title statute of any jurisdiction; and

(c) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

5.3 Ownership of Collateral and Absence of Other Liens. Other than any financing
statements filed in favor of the First Lien Collateral Agent or the Collateral
Agent, no financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral has
been authorized by any Grantor to be filed in any filing or recording office
except for (x) financing statements for which duly authorized proper termination
statements have been delivered to the Collateral Agent for filing and (y)
financing statements filed in connection with Permitted Liens.

5.4 Status of Security Interest.

(a) Upon the filing of financing statements naming each Grantor as “debtor” and
the Collateral Agent as “secured party” and describing the Collateral in the
filing offices set forth opposite such Grantor’s name on Schedule 5.4 hereof (as
such schedule may be amended or supplemented from time to time), the security
interest of the Collateral Agent, for the ratable benefit of the Secured
Parties, in all Collateral that can be perfected by the filing of a financing
statement under the Uniform Commercial Code as in effect in any jurisdiction
will constitute valid, perfected, second priority Liens subject only to the
Liens of the First Lien Collateral Agent and any other Permitted Liens. Each
agreement purporting to give the Collateral Agent Control over any Collateral is
effective to establish the Collateral Agent’s Control of the Collateral subject
thereto;

(b) to the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in registered Patents and Patent applications registered
Trademarks and Trademark applications, registered Copyrights and exclusive
Copyright Licenses for registered works owned by (or for such Copyright Licenses
granted to) any Grantor in the United States Patent and Trademark Office and the
United States Copyright Office, the security interests granted to the Collateral
Agent hereunder shall constitute valid, perfected, second priority Liens
(subject, in the case of priority only, to Liens of the First Lien Collateral
Agent and any other Permitted Liens); and

(c) no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
such Grantor, (ii) the perfection or maintenance of the security interest
created hereunder to the extent such perfection is required hereunder (including
the second priority nature of such security interest, subject to any Liens of
the First Lien Collateral Agent and any other Permitted Liens), except for the
filing of financing and continuation statements under the UCC in accordance with
Section 5.4(a), the recordation of the Intellectual Property Security Agreements
referred to in Section 4.3 with the U.S. Patent and Trademark Office and the
U.S. Copyright Office, which Agreements are in proper form for the

 

16



--------------------------------------------------------------------------------

filing and registration therein, and the actions described in Section 4.2 with
respect to Collateral subject to Control requirements, which actions have been
taken and are in full force and effect, or (iii) the exercise by the Collateral
Agent of its voting or other rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement, except as may
be required in connection with the disposition of any portion of the Pledged
Equity Interests by laws affecting the offering and sale of securities
generally.

5.5 Goods & Receivables; Deposit Accounts.

(a) Except as set forth on Schedule 5.5, as of the Closing Date, none of the
Account Debtors in respect of any Receivable is the government of the United
States, any agency or instrumentality thereof, any state or municipality or any
foreign sovereign;

(b) as of the Closing Date, none of the Receivables is evidenced by a
promissory note or other instrument with a value in excess of $500,000
individually or $5,000,000 in the aggregate that has not been delivered to the
First Lien Collateral Agent;

(c) as of the Closing Date, other than any Inventory or Equipment in transit or
with a third party in connection with preparation for shipment or for
rehabilitation or refurbishment, all of the Equipment and Inventory with a value
in excess of $1,000,000 individually or $3,000,000 in the aggregate included in
the Collateral is located only at the locations specified in Schedule 5.5; and

(d) as of the Closing Date, no Grantor has any Deposit Accounts or Securities
Accounts other than Excluded Deposit Accounts and the Pledged Deposit Accounts
and additional Pledged Deposit Accounts and Securities Accounts as to which such
Grantor has complied with the applicable requirements of Section 4.2(a).

5.6 Pledged Equity Interests, Investment Related Property.

(a) It is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons (other than Permitted Liens) and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests;

(b) as of the Closing Date, the Pledged Partnership Interests and the Pledged
LLC Interests (i) are not dealt in or traded on securities exchanges or in
securities markets, (ii) are not “investment company securities” (as defined in
Section 8-103(b) of the Uniform Commercial Code) and (iii) do not provide, in
the related membership agreement or partnership agreement, as applicable,
certificates, if any, representing such Pledged Partnership Interests or Pledged
LLC Interests or otherwise, that they are securities governed by the Uniform
Commercial Code of any jurisdiction, except as set forth on Schedule 5.2(1)
hereto and with respect to which the Security Certificates and transfer powers
indorsed in blank have been delivered to the First Lien Collateral Agent in
accordance with Section 4.1(a);

(c) such Grantor has no investment property other than the investment
property listed on Schedule 5.2 hereto and additional investment property as to
which such Grantor has complied with the requirements of Section 4.1(a) above;
and

 

17



--------------------------------------------------------------------------------

(d) the Pledged Equity Interests pledged by such Grantor hereunder have been
duly authorized and validly issued and to the extent they constitute stock of a
corporation are fully paid and non-assessable and are owned by such Grantor in
the percentages specified on Schedule free and clear of all Liens except
Permitted Liens. As of the Closing Date, (i) the Pledged Debt pledged by such
Grantor hereunder that is owed to it by another Grantor has been duly
authorized, authenticated or issued and delivered, is the legal, valid and
binding obligation of such Grantor and, to the extent evidenced by one or more
promissory notes, such promissory notes have been delivered to the First Lien
Collateral Agent and is not in default and (ii) to such Grantor’s knowledge, the
Pledged Debt pledged by such Grantor of any Indebtedness owed to such Grantor
has been duly authorized, authenticated or issued and delivered, and is the
legal, valid and binding obligation of such third party obligors.

5.7 Intellectual Property. As of the Closing Date,

(a) It is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 5.2(6), and except to the
extent that it would not cause a Material Adverse Effect, owns or has the valid
right to use and, where Grantor does so, sublicense others to use, all other
Intellectual Property used in or necessary to conduct its business, free and
clear of all Liens, except for Permitted Liens;

(b) except to the extent any such occurrence could not reasonably be expected to
cause a Material Adverse Effect, (i) all Intellectual Property owned by Grantor
is subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, nor, in the case of issued Patents, is any of such Intellectual Property
the subject of a reexamination proceeding, and (ii) each Grantor has performed
all acts and has paid all renewal, maintenance, and other fees and taxes
required to maintain each and every of its registrations and applications of
Copyrights, Patents and Trademarks in full force and effect;

(c) except to the extent any such occurrence could not reasonably be expected to
cause a Material Adverse Effect, (i) all Intellectual Property owned by such
Grantor is valid and enforceable; (ii) no holding, decision, ruling, or judgment
has been rendered in any action or proceeding before any court or administrative
authority challenging the validity, enforceability or scope of, such Grantor’s
right to register, or such Grantor’s rights to own or use, any Intellectual
Property and (iii) no such action or proceeding is pending or, to the best of
such Grantor’s knowledge, threatened in writing against Grantor (except, in each
case, for routine Office Actions or similar proceedings in the U.S. Patent and
Trademark Office or U.S. Copyright office or similar administrative
authorities);

(d) except to the extent that the failure to do so could not reasonably be
expected to cause a Material Adverse Effect, each Grantor has been using
appropriate statutory notice of registration in connection with its use of
registered Trademarks, proper marking practices in connection with the use of
Patents, and appropriate notice of copyright in connection with the publication
of Copyrights, in each case, consistent with industry standards;

(e) except to the extent any such occurrence could not reasonably be expected to
cause a Material Adverse Effect, (i) the conduct of such Grantor’s business does
not infringe upon, misappropriate, dilute or otherwise violate any Intellectual
Property right of any other Person; (ii) no claim has been made, is pending or
is threatened in writing against Grantor, alleging that the use of any
Intellectual Property owned or used by such Grantor infringes upon, dilutes,
misappropriates or otherwise violates the Intellectual Property of any other
Person; and (iii) no demand that such Grantor enter into a license or
co-existence agreement or become a defendant in Intellectual Property litigation
has been made in writing against such Grantor but not resolved;

(f) the best of each Grantor’s knowledge, no other Person is infringing upon,
misappropriating, diluting or otherwise violating any rights in any Intellectual
Property owned by such Grantor; and

 

18



--------------------------------------------------------------------------------

(g) no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor in
a manner that could materially adversely affect such Grantor’s rights to own,
license or use any Material Intellectual Property.

SECTION 6. COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:

6.1 Grantor Information & Status. Without limiting any prohibitions or
restrictions on mergers or other transactions as permitted by the Second Lien
Debt Documents, it shall not change such Grantor’s name, corporate structure
(e.g. by merger, consolidation, change in corporate form or otherwise), chief
executive office, type of organization or jurisdiction of organization unless it
shall have (a) promptly (and in any event within 45 days or such longer period
as the Collateral Agent may reasonably agree) notify the Collateral Agent in
writing of any such change, identifying such new proposed name, corporate
structure, chief executive office, jurisdiction of organization and
providing such other information in connection therewith as the Collateral Agent
may reasonably request and (b) taken all actions necessary or advisable to
maintain the continuous validity, perfection and the same or better priority of
the Collateral Agent’s security interest in the Collateral granted or intended
to be granted and agreed to hereby.

6.2 Collateral Identification; Special Collateral.

(a) In the event that it hereafter acquires any Collateral of a
type described in Section 5.2(b) hereof, the value of which exceeds $5,000,000,
individually, it shall promptly notify the Collateral Agent thereof in writing
and take such actions and execute such documents and make such filings all at
Grantor’s expense as the Collateral Agent may reasonably request in order to
ensure that the Collateral Agent has a valid, perfected, second priority
security interest in such Collateral, subject to any Liens of the First Lien
Collateral Agent and any other Permitted Liens; and

(b) in the event that it hereafter acquires or has any Commercial Tort Claim the
value of which exceeds $1,000,000, it shall deliver to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, identifying such new
Commercial Tort Claims.

6.3 Ownership of Collateral and Absence of Other Liens.

(a) Except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall, at the
Collateral Agent’s request, use its commercially reasonable efforts to defend
the Collateral against all Persons at any time claiming any interest therein,
other than Permitted Liens; and

(b) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify the Collateral Agent in writing of any event
that may have a Material Adverse Effect on (i) the value of the Collateral, (ii)
the ability of any Grantor or the Collateral Agent to dispose of any material
portion of the Collateral, or (iii) the rights and remedies of the Collateral
Agent in relation thereto, including, without limitation, the levy of any legal
process against any material portion of the Collateral.

 

19



--------------------------------------------------------------------------------

6.4 Status of Security Interest.

(a) Subject to the limitations set forth in subsection (b) of this Section 6.4,
each Grantor shall maintain the security interest of the Collateral Agent
hereunder in all Collateral as valid, perfected (to the extent perfection is
required hereunder), Liens (subject to Permitted Liens); and

(b) notwithstanding the foregoing, no Grantor shall be required to take any
action to perfect any Collateral that can only be perfected by (i) Control or
(ii) filings with registrars of motor vehicles or similar governmental
authorities with respect to Goods covered by a certificate of title, in each
case except as and to the extent specified in Section 4 hereof.

6.5 Goods & Receivables.

(a) Upon the request of the Collateral Agent, it shall not deliver any Document
evidencing any Equipment and Inventory to any Person other than the issuer of
such Document to claim the Goods evidenced therefor or the First Lien Collateral
Agent or the Collateral Agent;

(b) following and during the continuance of an Event of Default, if any
Equipment or Inventory with a value of $1,000,000 or more is in possession or
control of any warehouseman, bailee or other third party (other than (i) a
Consignee under a Consignment for which such Grantor is the Consignor, (ii) or
Equipment or Inventory that is with a third party in connection with preparation
for shipment or for rehabilitation or refurbishment), each Grantor shall join
with the Collateral Agent in notifying the third party of the Collateral Agent’s
security interest and using its commercially reasonable efforts to obtain the
consent of such third party to permit the Collateral Agent to have access to
Equipment or Inventory for purposes of inspecting such Collateral or, following
an Event of Default, to remove same from such premises if the Collateral Agent
so elects; and with respect to any Goods with a value of $1,000,000 individually
or $3,000,000 in the aggregate, subject to a Consignment for which such Grantor
is the Consignor, Grantor shall file appropriate financing statements against
the Consignee and take such other action as may be necessary to ensure that the
Grantor has a first priority perfected security interest in such Goods; and

(c) following and during the continuance of an Event of Default, the
Collateral Agent shall have the right at any time to notify, or require any
Grantor to notify, any Account Debtor of the Collateral Agent’s security
interest in the Receivables and any Supporting Obligation and, in addition, the
Collateral Agent may: (1) direct the Account Debtors under any Receivables to
make payment of all amounts due or to become due to such Grantor thereunder
directly to the Collateral Agent; (2) notify, or require any Grantor to notify,
each Person maintaining a lockbox or similar arrangement to which Account
Debtors under any Receivables have been directed to make payment to remit all
amounts representing collections on checks and other payment items from time to
time sent to or deposited in such lockbox or other arrangement directly to the
Collateral Agent; and (3) enforce, at the expense of such Grantor, collection of
any such Receivables and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done. If the Collateral Agent notifies any Grantor that it has elected to
collect the Receivables in accordance with the preceding sentence, any payments
of Receivables received by such Grantor shall be forthwith (and in any event
within two (2) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Collateral Agent if required, in
the Collateral Account maintained under the sole dominion and control of the
Collateral Agent, and until so turned over, all amounts and proceeds (including
checks and other instruments) received by such Grantor in respect of the
Receivables, any Supporting Obligation or Collateral Support shall be received
in trust for the benefit of the Collateral Agent hereunder and shall be
segregated from other funds of such Grantor and such Grantor shall not adjust,
settle or compromise the amount or payment of any Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon.

 

20



--------------------------------------------------------------------------------

6.6 Pledged Equity Interests, Investment Related Property.

(a) Except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property, upon the merger, consolidation, liquidation or
dissolution of any issuer of any Pledged Equity Interest or Investment Related
Property, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of Collateral without further
action and (b) such Grantor shall promptly take all steps, if any, required by
this Agreement to ensure the validity, perfection, priority and, if applicable,
control of the Collateral Agent (or, prior to the Discharge of First Lien
Obligations, the First Lien Collateral Agent) over such Investment Related
Property (including, without limitation, delivery thereof to the Collateral
Agent (or, prior to the Discharge of First Lien Obligations, to the First Lien
Collateral Agent) and pending any such action such Grantor shall be deemed to
hold such dividends, interest, distributions, securities or other property in
trust for the benefit of the Collateral Agent and shall segregate such
dividends, distributions, Securities or other property from all other property
of such Grantor. Notwithstanding the foregoing, prior to receipt of a notice
from the Collateral Agent of its intent to exercise its remedies hereunder
delivered at any time during the continuance of an Event of Default, the
Collateral Agent authorizes each Grantor to retain all dividends and
distributions and payments of interest paid not in violation of the Credit
Agreement, except that the applicable Grantor shall deliver any certificates and
instruments representing any such dividends to the Collateral Agent in
accordance with the terms of this Agreement.

(b) Voting.

(i) Prior to receipt of a notice from the Collateral Agent of its intent to
exercise its remedies hereunder delivered at any time during the continuance of
an Event of Default, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the other Second Lien Debt Documents;
provided, except to the extent not prohibited by this Agreement or the other
Second Lien Debt Documents, that no Grantor shall exercise or refrain from
exercising any such right if such action could reasonably be expected to have a
material adverse effect on the value of the Investment Related Property or any
part thereof; and

(ii) subject to the terms of the Intercreditor Agreement, upon the occurrence
and during the continuance of an Event of Default and upon two (2) Business Days
prior written notice from the Collateral Agent to such Grantor of the Collateral
Agent’s intention to exercise such rights:

(1) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights; and

(2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive
all dividends and other distributions which it may be entitled to receive
hereunder: (1)
each Grantor shall promptly execute and deliver (or cause to be executed and

 

21



--------------------------------------------------------------------------------

delivered) to the Collateral Agent all necessary proxies, dividend payment
orders and other instruments as the Collateral Agent may from time to time
reasonably request and (2) each Grantor acknowledges that the Collateral Agent
may utilize the power of attorney set forth in Section 8.1.

(c) Without the prior express written consent of the Collateral Agent, it will
not agree to any election by any partnership or limited liability company to
treat the Pledged Partnership Interests or Pledged LLC Interests, as applicable,
as securities governed by the Uniform Commercial Code of any jurisdiction
(including any amendments to such Grantor’s related membership agreement or
partnership agreement, as applicable, to expressly provide that the Pledged
Partnership Interests or Pledged LLC Interests pledged by such Grantor hereunder
constitutes a “security” governed by Article 8 of the UCC or certificate such
Pledged Partnership Interests or Pledged LLC Interests such that it constitutes
a “certificated security” within the meaning of Section 8-102(4) of the UCC) and
in any event will promptly notify the Collateral Agent in writing if the
representation set forth in Section 5.6(b) hereof becomes untrue for any reason
and, in such event, take such action as the Collateral Agent may reasonably
request in order to establish the Collateral Agent’s “control” (within the
meaning of Section 8- 106 of the Uniform Commercial Code) over such Pledged
Partnership Interests or Pledged LLC Interests.

6.7 Intellectual Property.

(a) Other than in the ordinary course of business consistent with past practice,
it shall not do any act or omit to do any act whereby any of the Material
Intellectual Property may lapse, or become abandoned, dedicated to the public,
forfeited, or unenforceable, or which would materially adversely affect the
validity, grant, or enforceability of the security interest granted therein;

(b) other than in the ordinary course of business consistent with past practice,
it shall not, with respect to any Trademarks owned by such Grantor included in
the Material Intellectual Property, cease the use of any of such Trademarks or
fail to maintain the level of the quality of products sold and services rendered
under any of such Trademark at a level at least substantially consistent with
the quality of such products and services as of the date hereof, and each
Grantor shall take reasonable steps necessary to insure that licensees of such
Trademarks use such consistent standards of quality;

(c) except to the extent that the failure to do so could not reasonably be
expected to cause a Material Adverse Effect, it shall take all reasonable steps,
including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright that constitutes Material
Intellectual Property owned by any Grantor;

(d) in the event that any Material Intellectual Property owned by any Grantor is
infringed, misappropriated, or diluted by a third party, such Grantor shall
promptly take all reasonable actions in such Grantor’s reasonable business
judgment to stop such infringement, misappropriation, or dilution and protect
its rights in such Intellectual Property including, but not limited to, the
initiation of a suit for injunctive relief and to recover damages;

(e) except to the extent that the failure to do so could not reasonably be
expected to cause a Material Adverse Effect, it shall use proper statutory
notice in connection with its use of any of the Patents, Trademarks and
Copyrights that constitute Material Intellectual Property, in each case,
consistent with industry standards; and

 

22



--------------------------------------------------------------------------------

(f) should it obtain an ownership interest in any item of the type set forth in
Section 2.1(j) that is not on the date hereof a part of the Intellectual
Property Collateral (“After-Acquired Intellectual Property”) (i) the provisions
of this Agreement shall automatically apply thereto, and (ii) any such
After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby, shall automatically become part of the Intellectual
Property Collateral subject to the terms and conditions of this Agreement with
respect thereto. Each Grantor shall give prompt written notice to the Collateral
Agent identifying the After-Acquired Intellectual Property not later than 45
days after such formation or acquisition, and such Grantor shall execute and
deliver to the Collateral Agent with such written notice, or otherwise
authenticate, an agreement substantially in the form of Exhibit F hereto or
otherwise in form and substance satisfactory to the Collateral Agent (an “IP
Security Agreement Supplement”) covering such After-Acquired Intellectual
Property, which IP Security Agreement Supplement shall be recorded by the
Company or the Collateral Agent in accordance with Section 7.1(b) hereof with
the U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authorities necessary to perfect the security interest hereunder in
such After-Acquired Intellectual Property.

6.8 Account Collateral. Subject to the terms of the Intercreditor Agreement, so
long as any Secured Obligations of any Grantor under any Second Lien Debt
Documents shall remain unpaid:

(a) after an Event of Default shall have occurred and be continuing, all
payments and Receivables owing to any Grantor in excess of (i) $1,000,000
individually by any obligor in any fiscal year and (y) $2,000,000 in the
aggregate in any fiscal year, whether in respect of a contract or agreement,
services performed, goods sold or for any other reason, shall be and such
Grantor shall cause such payments to be made directly to a Pledged Deposit
Account; and

(b) the Collateral Agent may, at any time and without notice to, or consent
from, the Grantor, transfer, or direct the transfer of, funds from the Pledged
Deposit Accounts to satisfy the Grantor’s obligations under the Second Lien Debt
Documents if an Event of Default shall have occurred and be continuing.

SECTION 7. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

7.1 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary (including as
required by law), or that the Collateral Agent may reasonably request, in order
to perfect and maintain the validity, effectiveness and priority of any security
interest granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

(i) promptly execute and deliver, or otherwise authenticate, all further
instruments and documents, and take all further action that may be necessary
(including as required by law) or desirable, or that the Collateral Agent may
reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by such Grantor hereunder or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of such Grantor;

(ii) promptly upon the written request of the Collateral Agent during an Event
of Default, mark conspicuously each document included in Inventory, each chattel
paper included in Receivables and each of its records pertaining to such
Collateral with a legend, in form and substance satisfactory to the Collateral
Agent, indicating that such document, chattel paper or Collateral is subject to
the security interest granted hereby;

 

23



--------------------------------------------------------------------------------

(iii) if any such Collateral shall be evidenced by a promissory note or other
instrument or Tangible Chattel Paper, in each case with a value in excess of
$1,000,000 individually or $5,000,000 in the aggregate, deliver and pledge to
the Collateral Agent (or, prior to the Discharge of First Lien Obligations,
deliver to the First Lien Collateral Agent) hereunder such note or instrument or
Tangible Chattel Paper duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Collateral Agent (or, prior to the Discharge of First Lien Obligations, to
the First Lien Collateral Agent);

(iv) file such financing or continuation statements, or amendments thereto, and
such other instruments or notices, as may be necessary (including as required by
law), or as the Collateral Agent may request, in order to perfect and preserve
the security interest granted or purported to be granted by such Grantor
hereunder;

(v) at the Collateral Agent’s reasonable request, appear in and defend any
action or proceeding that may affect such Grantor’s title to or the Collateral
Agent’s security interest in all or any part of the Collateral;

(vi) furnish the Collateral Agent with such information regarding the
Collateral, including, without limitation, the location thereof, as the
Collateral Agent may reasonably request from time to time; and

(vii) deliver to the Collateral Agent evidence that all other actions that the
Collateral Agent may deem reasonably necessary (including as required by law) or
desirable in order to perfect and protect the security interest granted or
purported to be granted by such Grantor under this Agreement has been taken.

(b) Each Grantor shall, and hereby authorizes the Collateral Agent to, file a
Record or Records, including, without limitation, financing or continuation
statements, intellectual property security agreements and amendments to any of
the foregoing, in any jurisdictions and with any filing offices as may be
required by applicable law or as the Collateral Agent may determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Collateral Agent herein,
including, without limitation, describing such property as “all assets, whether
now owned or hereafter acquired” or words of similar effect.

(c) The Company on its own behalf and on behalf of each other Grantor shall, and
each Grantor hereby authorizes the Collateral Agent to, modify this Agreement
after obtaining each Grantor’s signature to such modification by amending
Schedule 5.2 (as such schedule may be amended or supplemented as provided in
this Agreement) to include reference to any right, title or interest in any
existing Intellectual Property or any Intellectual Property acquired or
developed by any Grantor after the execution hereof or to delete any reference
to any right, title or interest in any Intellectual Property in which any
Grantor no longer has or claims any right, title or interest.

 

24



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Agreement, no Grantor shall
be obligated to update any schedule except (i) as required pursuant to the
Second Lien Debt Documents or (ii) promptly upon the request of the Collateral
Agent during an Event of Default, and no default shall result from any failure
to update a schedule other than in accordance with this Section 7.1(d).

7.2 Additional Grantors. In accordance with the requirements of the Second Lien
Debt Documents and from time to time subsequent to the date hereof, additional
Persons who are required to be Subsidiary Guarantors shall become parties hereto
as additional Grantors (each, an “Additional Grantor”), by executing a Pledge
Supplement no later than thirty (30) days following such Additional Grantor
becoming a Guarantor Subsidiary (or such longer period of time as the Collateral
Agent may agree in its reasonable discretion). Upon delivery of any such Pledge
Supplement to the Collateral Agent, notice of which is hereby waived by
Grantors, each Additional Grantor shall be a Grantor and shall be as fully a
party hereto as if Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Collateral Agent not to cause any Subsidiary
of Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation, the
following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Second Lien Debt Documents;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable, or as the Collateral Agent may
be directed pursuant to the Collateral Trust Agreement, for the collection of
any of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;

 

25



--------------------------------------------------------------------------------

(g) upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by the Collateral Agent in its sole discretion or at any direction
given to it in accordance with the Collateral Trust Agreement, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

(h) upon the occurrence and during the continuance of any Event of
Default generally to sell, transfer, lease, license, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and to do, at the Collateral Agent’s option (or as directed in
accordance with the Collateral Trust Agreement) and such Grantor’s expense, at
any time or from time to time, all acts and things that the Collateral Agent
deems reasonably necessary (or is directed to do in accordance with the
Collateral Trust Agreement) to protect, preserve or realize upon the Collateral
and the Collateral Agent’s security interest therein in order to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

8.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

SECTION 9. REMEDIES.

9.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for in the Second Lien Debt Documents, herein
or otherwise available to it at law or in equity, subject to the terms of the
Collateral Trust Agreement, the Intercreditor Agreement and the Securitization
Intercreditor Agreement, all the rights and remedies of the Collateral Agent on
default under the UCC (whether or not the UCC applies to the affected
Collateral) to collect, enforce or satisfy any Secured Obligations then owing,
whether by acceleration or otherwise, and also may pursue any of the following
separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent as soon as reasonably
practicable, assemble all or part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place to be
designated by the Collateral Agent that is reasonably convenient to both
parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

 

26



--------------------------------------------------------------------------------

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable
(or as directed in accordance with the Collateral Trust Agreement).

(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
Collateral Agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way limit the rights of the
Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

27



--------------------------------------------------------------------------------

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

9.2 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement and the Securitization Intercreditor Agreement, all proceeds received
by the Collateral Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by the Collateral Agent against, the Secured Obligations in the order of
priority set forth in the Collateral Trust Agreement.

9.3 Sales on Credit. If the Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.

9.4 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If the Collateral
Agent determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer of any Pledged Stock to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to the Collateral Agent
all such information as the Collateral Agent may request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

9.5 Grant of Intellectual Property License.

Solely for the purpose of enabling the Collateral Agent, solely during the
continuance of an Event of Default, to exercise rights and remedies under
Sections 8 and 9 hereof at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby grants to the Collateral Agent, a non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient quality control provisions and
inspection rights in favor of such Grantor to avoid the risk of invalidation of
said Trademarks, to use, license or sublicense any of the Intellectual Property
now owned or hereafter acquired or created by such Grantor, and included in the
Collateral. Such license shall include, to the extent permissible under all
applicable licenses, access to all media in which any above-licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.

 

28



--------------------------------------------------------------------------------

9.6 Cash Proceeds; Deposit Accounts. (a) In the event that any
Secured Obligations have been accelerated, or prior to an acceleration, if an
Event of Default under any Second Lien Debt Document shall have occurred and be
continuing, in addition to the rights of the Collateral Agent specified in
Section 6.5 with respect to payments of Receivables, all proceeds of any
Collateral received by any Grantor consisting of cash, checks and other
near-cash items (collectively, “Cash Proceeds”) shall be held by such Grantor in
trust for the Collateral Agent, segregated from other funds of such Grantor, and
shall, subject to the terms of the Intercreditor Agreement and the
Securitization Intercreditor Agreement, upon the request of the Collateral
Agent, promptly upon receipt by such Grantor, be turned over to the Collateral
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Collateral Agent, if required) and held by the Collateral Agent in the
Collateral Account. Any Cash Proceeds received by the Collateral Agent (whether
from a Grantor or otherwise) may, in the sole discretion of the Collateral
Agent, (A) be held by the Collateral Agent for the ratable benefit of the
Secured Parties, as collateral security for the Secured Obligations (whether
matured or unmatured) and/or (B) then or at any time thereafter may be applied
by the Collateral Agent against the Secured Obligations then due and owing.

(b) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may apply the balance from any Deposit Account or instruct the
bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Collateral Agent to be applied
against the Secured Obligations then due and owing.

SECTION 10. COLLATERAL AGENT.

(a) The Collateral Agent has been appointed to act as Collateral Agent hereunder
by each Secured Party. The Collateral Agent shall be obligated, and shall have
the right hereunder, to make demands, to give notices, to exercise or refrain
from exercising any rights, and to take or refrain from taking any action
(including, without limitation, the release or substitution of Collateral)
subject to this Agreement and the Collateral Trust Agreement.

In furtherance of the foregoing provisions of this Section, each Secured Party,
by its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section and the Collateral
Trust Agreement.

(b) The provisions of the Collateral Trust Agreement relating to the Collateral
Agent, including, without limitation, the provisions relating to resignation or
removal of the Collateral Agent and the powers and duties and immunities of the
Collateral Agent are incorporated herein by this reference and shall survive any
termination of the Collateral Trust Agreement.

SECTION 11. CONTINUING SECURITY INTEREST.

This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the payment in full in cash of
all Secured Obligations (other than contingent obligations not then and, to the
extent such agreements are not required to be secured by the Collateral pursuant
to the terms thereof or to the extent such agreement have been terminated in
accordance with their terms, (b) be binding upon each Grantor, its successors
and assigns, and (c) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent and its
successors, transferees and assigns. The security interest in the Collateral
granted hereby shall be released and terminated in accordance with the terms of
the Collateral Trust Agreement.

 

29



--------------------------------------------------------------------------------

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 7.07 of the
Second Lien Notes Indenture and the Exchangeable PIK Notes Indenture, and
Section 7.7 of the Collateral Trust Agreement.

SECTION 13. REINSTATEMENT.

This Agreement shall remain in full force and effect and continue to be
effective should any Insolvency or Liquidation Proceeding be commenced by or
against any Grantor, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

SECTION 14. MISCELLANEOUS

Any notice required or permitted to be given under this Agreement shall be given
in accordance with the applicable provision in the Collateral Trust Agreement.
No failure or delay on the part of the Collateral Agent in the exercise of any
power, right or privilege hereunder or under any other Second Lien Debt Document
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. All rights and remedies existing under
this Agreement and other Second Lien Debt Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available. If any provision of
this Agreement or other Second Lien Debt Documents is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and other Second Lien Debt Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists. This Agreement
shall be binding upon and inure to the benefit of the Collateral Agent and
Grantors and their respective successors

 

30



--------------------------------------------------------------------------------

and assigns. No Grantor shall, without the prior written consent of the
Collateral Agent given in accordance with the Second Lien Debt Documents, assign
any right, duty or obligation hereunder. This Agreement and the other Second
Lien Debt Documents embody the entire agreement and understanding between
Grantors and the Collateral Agent and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Second Lien Debt Documents may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.

This Agreement may be executed in any number of counterparts and by different
parties thereto in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile transmission or electronic submission of a .pdf
copy of an executed counterpart shall be effective as delivery of an original
executed counterpart of this Agreement.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT
WOULD RESULT IN THE APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OF THE SECURITY INTEREST).

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, OR IN CONNECTION WITH THIS AGREEMENT.

EACH PARTY HEREBY AGREES TO SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, IN THE
CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

TO THE EXTENT THAT THE ISSUERS OR ANY OTHER GRANTOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY FEDERAL OR NEW YORK STATE COURT LOCATED IN
THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY
IN SUCH JURISDICTION, IT HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

FORESIGHT ENERGY LLC, as Grantor By:  

/s/ Robert D. Moore

  Name: Robert D. Moore   Title: President & Chief Executive Officer Grantors:

ADENA RESOURCES, LLC

AKIN ENERGY LLC

AMERICAN CENTURY MINERAL LLC AMERICAN CENTURY TRANSPORT LLC
COAL FIELD CONSTRUCTION COMPANY LLC

COAL FIELD REPAIR SERVICES LLC FORESIGHT COAL SALES LLC

FORESIGHT ENERGY EMPLOYEE SERVICES CORPORATION

FORESIGHT ENERGY FINANCE CORPORATION

FORESIGHT ENERGY LABOR LLC

FORESIGHT ENERGY SERVICES LLC HILLSBORO ENERGY LLC

HILLSBORO TRANSPORT LLC

LD LABOR COMPANY LLC

LOGAN MINING LLC

M-CLASS MINING, LLC

MACH MINING, LLC

MACOUPIN ENERGY LLC

MARYAN MINING LLC

OENEUS LLC

PATTON MINING LLC

SENECA REBUILD LLC

SITRAN LLC

SUGAR CAMP ENERGY, LLC TANNER ENERGY LLC

VIKING MINING LLC WILLIAMSON ENERGY, LLC

as Grantors Executing this Agreement as an Authorized Representative of each of
the foregoing persons on behalf of and so as to bind the persons named above
under the caption“Grantors” By:  

/s/ Robert D. Moore

  Name: Robert D. Moore   Title: President & Chief Executive Officer

[Signature Page to Second Lien Pledge and Security Agreement]



--------------------------------------------------------------------------------

Wilmington Savings Fund Society, FSB, as Collateral Agent By:  

/s/ Geoffrey J. Lewis

  Name: Geoffrey J. Lewis   Title: Vice President

[Signature Page to Second Lien Pledge and Security Agreement]